Citation Nr: 1816724	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent disabling from January 4, 2011 and 70 percent disabling from March 29, 2013 for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney at Law


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Navy from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  In a February 2017 written statement, the Veteran withdrew his claim for service connection for duodenal ulcer.

2.  In a February 2018 written statement, the Veteran withdrew his claim for an increased rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of service connection for duodenal ulcer have been met.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204. 

In February 2017 and February 2018 written statements, the Veteran withdrew his claims for an increased rating for PTSD, and for service connection for duodenal ulcer.  There remain no allegations of errors of fact or law for appellate consideration as it relates to these issues, and the claims are dismissed.


ORDER

The appeal for the issue of entitlement to an increased disability rating for PTSD is dismissed.

The appeal for the issue of entitlement to service connection for duodenal ulcer is dismissed.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


